



Exhibit 10.2


Master Services Agreement


This Master Consultancy Services Agreement (“Agreement”) dated September 1, 2018
is made between:
A
WEATHERDEN LTD a company incorporated in England & Wales (registration number
09241011) whose registered office is Units 4 & 5, Swinford Farm, Eynsham,
Oxford, OX29 4BL (‘the Consultancy’ or ‘Weatherden’), and

B
EVELO BIOSCIENCES, INC a company incorporated in Delaware whose registered
office is 620 Memorial Drive, Suite 200 West, Cambridge, Ma, Massachusetts,
02139 (‘the Client’ or ‘Evelo’).

The Consultancy agrees to supply, and the Client agrees to engage the
Consultancy’s Services on the following terms:
1.
Nature of this Agreement

1.1
This is a Master Agreement and defines the terms under which the Consultancy
will undertake such Services for the Client as may be agreed between the parties
from time to time. No changes will apply unless in writing and signed by both
parties.

1.2
Entering this Agreement does not of itself oblige the Client to offer any work
to the Consultancy nor for the Consultancy to provide or the Client to accept or
pay for any particular consultancy services. Neither party wishes to create or
imply any mutuality of obligation between themselves either in the course of or
between any performance of the services or during any notice period.

1.3
Where it is agreed between the parties that any Services are to be provided, a
schedule in the form annexed to this Agreement setting out the nature of the
Services, the charging basis, and any other material terms (a ‘Schedule’) will
be produced by the Consultancy and provided to the Client.

1.4
On receipt of a Schedule

1.4.1
if the Client accepts its terms, the Client will promptly sign and return one
copy to the Consultancy

1.4.2
if the Client does not accept its terms, the Client will promptly advise the
Consultancy.

1.5
Upon a Schedule being signed by both parties, it will become a contract binding
on the parties.

1.6
A contract formed on the basis of a Schedule referencing these terms is governed
only by the terms of this Agreement, and by no others, except where both parties
expressly agree in writing. In particular, it is agreed that any purchase order
or other such document from the Client or Consultancy is intended for the
Client’s own administrative purposes only, and that notwithstanding its wording,
neither a Purchase Order nor its content will have any legal effect. Save to the
extent expressly provided, all conditions, warranties or other terms implied by
statute or common law are hereby excluded to the fullest extent permitted by
law.

1.7
Either party may request change to the nature or scope of Services covered by a
Schedule. Any such request shall be sufficiently detailed to enable the other
party to assess the impact of the proposed change. No such change will become
effective until agreed in writing between the parties and shall become a change
order as discussed in Section 5.

1.8
This Agreement is not exclusive; the Client acknowledges that the Consultancy
enters this Agreement in the course of its business of providing services to its
customers, and the Consultancy is and remains at liberty to also provide
services to third parties; it is the Consultancy’s responsibility to ensure it
does not enter any third-party engagement which might cause a conflict of
interest to arise or violate any of the terms herein. The Client is and remains
at liberty to engage services (including similar services) from third parties.
The Consultancy reserves the right to decline to provide any advice and
assistance outside the scope of the Services as specified in Schedules agreed
between the parties, even if the Consultancy may previously have provided such
additional advice and assistance.

2.
Services

2.1
The Consultancy will provide Services as agreed from time to time in Schedules,
so far as is reasonably practicable within any agreed timescale, in compliance
with applicable laws and regulations, written instructions from Client, and with
all proper skill and care.

2.2
As an independent agency,

2.2.1
the Consultancy will not require or be subject to supervision direction or
control as to its daily activities or the manner of performance thereof, and
itself accepts the responsibility for the proper provision of Services

2.2.2
for the avoidance of doubt, the Client shall not (and does not have the right
to) exercise supervision, direction or control as to the manner of performance
of the Services






--------------------------------------------------------------------------------





2.2.3
it is the Consultancy’s responsibility to (and the Consultancy shall) maintain
Professional Indemnity, Employer's Liability (where legally required), and
Public Liability insurance reasonably sufficient to cover such liabilities and
obligations of the Consultancy as may arise in connection with the provision of
the Services (in each on such terms and in such amount as a reasonably prudent
person would consider to be adequate).

2.3
The Consultancy is responsible for providing personnel who have sufficient
qualifications and training to perform the Services herein and for maintaining
reasonable continuity in personnel providing Services on its behalf,

2.3.1
but reserves the right to make changes to those personnel providing the Services
from time to time upon written approval from Client;

2.3.2
no additional charge will be made for any handover period, and

2.3.3
the Consultancy remains responsible

2.3.3.1
for any supervision and direction of its personnel in the provision of the
Services, and

2.3.3.2
in any event for all Services performed on its behalf.

2.4
Where the Consultancy’s charges are on a time and materials basis, or where any
individual who will provide Services is named in a Schedule (or the Client has a
reasonable expectation that the Services will primarily be provided by a
specific individual), it is the Consultancy’s responsibility to ensure

2.4.1
that the relevant skills and experience of any replacement personnel remain
commensurate with the fee rates charged, and

2.4.2
that any replacement personnel have the necessary skills to perform the Services
without the need for additional training by the Client.

2.5
It is the Client’s responsibility

2.5.1
to afford the Consultancy with such reasonable access, information and staff
cooperation as the Consultancy may reasonably require for the proper performance
of any Services, and

2.5.2
where the Consultancy provides the Services at the premises of the Client, to
ensure that all relevant Health and Safety policies, risks, information and
relevant statutory compliance measures are disclosed to the Consultancy to the
extent required by applicable law.

2.6
Consultancy will not use a subcontractor to perform the Services or otherwise
subcontract its obligations hereunder without the prior written consent of
Client, other than team members operating through companies as individuals as
listed in the Schedules, for the agreed upon amounts as listed in the Schedules.
Any permitted subcontractor will be obligated to perform in accordance with this
Agreement and Consultancy will be responsible for the actions and omissions of
such subcontractor as if Consultancy had made such actions or omissions itself.

    
3.
Confidentiality

3.1
Unless the parties have signed a separate agreement containing more specific
provisions in relation to confidentiality (in which case the provisions of such
agreement will continue to apply in lieu of this clause), each party

3.1.1
will keep any confidential information disclosed by the other secret, and

3.1.2
on termination (or sooner if required) will at the option of the owner thereof
return or destroy such confidential information of the owner, however that the
party may retain one (1) copy in its confidential files solely for purposes of
exercising the party’s rights hereunder, satisfying its obligations hereunder or
complying with any legal proceeding or requirement with respect thereto and
further, provided, that the party shall not be required to erase electronic
files created in the ordinary course of business during automatic system back-up
procedures pursuant to its electronic record retention and destruction practices
that apply to its own general electronic files. Such retained copies of
confidential information shall remain subject to the confidentiality and non-use
obligations herein.

3.1.3
shall only share confidential information with its employees and agents who are
bound by confidentiality agreements with terms at least as restrictive as those
herein and provided that the disclosing partner shall be responsible for any
breach of this section by its employees and agents.

3.1.4
Neither anything contained in this Agreement, nor any delivery of any
confidential information to the other Party will be deemed to grant to the
Receiving Party any rights or licenses under any intellectual property rights
(including, without limitation, patent applications, patents, extensions, trade
secrets, trademarks, copyrights and/or rights in non-public information) of the
disclosing party, except as necessary for Consultancy to perform the Services or
for Client to make use of the Services, Data, Deliverables and/or any
intellectual property rights.






--------------------------------------------------------------------------------





3.1.5
For clarity, Client’s confidential information will further include the Data,
and Materials, both as further defined herein.



3.2
Neither party may use or take advantage of any such confidential information of
the other party without the discloser’s consent, even after the end of this
Agreement.

3.3
This obligation does not apply to

3.3.1
information known to the party subject to the obligation of confidentiality
before disclosure by the other party, and free of any obligation of
confidentiality, or

3.3.2
information independently developed or acquired by the party subject to the
obligation of confidentiality, without reference or access to the other party’s
confidential information, and free of any obligation of confidentiality, or

3.3.3
information which becomes public knowledge without fault on the part of the
party subject to the obligation of confidentiality.

3.4
The provisions of clause 3.1 shall not prevent a party disclosing confidential
information of the other party if and to the extent such disclosure is required
pursuant to any legal or regulatory requirement applicable provided advance
written notice is provided to the other party where reasonably possible to allow
the other party to seek a protective order or otherwise attempt to limit.



4.
Copyright and Intellectual Property Rights

4.1
‘Deliverable’ means a work produced by the Consultancy in the course of Services
for delivery to the Client.

4.1.1
Where Consultancy’s pre-existing works are with the knowledge and written
consent of the Client incorporated in any Deliverable, Consultancy hereby grants
to Client a non-exclusive, irrevocable, world-wide, royalty free licence to use,
modify and distribute such pre-existing works, but only as part of the
Deliverable; all other rights in the pre-existing works are reserved.

4.1.2
Subject thereto, all rights in any Deliverable pass to the Client upon payment
of all fees not in dispute due to the Consultancy which relate to that
Deliverable, and the Consultancy hereby assigns and such rights, and if
necessary, will execute a formal assignment thereof on request by the Client.

4.1.3
Further, Consultancy agrees that, as between Consultancy and Client, Client owns
all rights, title, and interest in any data generated from the Services
("Data"), Deliverables, and/or rights (including, without limitation,
intellectual property rights such as patent applications, patents, extensions,
trade secrets, trademarks, copyrights and/or rights in non-public information)
related to the (a) Material or its uses, (b) Data, (c) Deliverables and/or (d)
improvements, developments, discoveries, and designs which are conceived,
recorded, and/or reduced to practice by Consultancy, alone or jointly with
others, (1) in connection with the Services or (2) which are related to the
Material or its uses or (3) are developed using the Material or the Confidential
Information (collectively with the rights in 4.1.2, "Inventions"). Consultancy
hereby assigns to Client all of Consultancy’s rights to and interest in any
Inventions. If any of Client’s ownership rights contemplated under this section
is not perfected, fails to arise, reverts or terminates by operation of law,
then Consultancy hereby grants to Client an exclusive (even to Consultancy),
irrevocable, perpetual, fully paid-up, royalty-free, transferable,
sub-licensable (through multiple layers of sub-licensees), worldwide license to
all rights, title and interest in the Inventions. Consultancy will act as
necessary to perfect, maintain, and/or enforce (to “Protect”) Client’s rights in
the Inventions, including, without limitation, reviewing, executing and
delivering all requested supporting documents. Client will reimburse
Consultancy’s reasonable out-of-pocket costs for such assistance.



4.2
The Consultancy will indemnify the Client against infringement of third party
rights by a Deliverable, provided that the Client notifies the Consultancy of
any relevant third-party rights promptly on such rights becoming known to or
reasonably suspected by the Client.

4.3
Nothing shall prevent the Consultancy from using techniques, ideas, and other
know-how gained during the performance of Services under this Agreement in the
furtherance of its own business, provide that such techniques, ideas and other
know-how do not contain or rely upon any Client Confidential Information and
only to the extent that such does not result in disclosure or abuse of
confidential information in breach hereof, or any infringement of any
Intellectual Property Rights of the Client.






--------------------------------------------------------------------------------





4.4
Consultancy acknowledges that, as between Consultancy and Client, Client owns
any reagents, compounds, biological material, devices or other technology
provided to Consultancy in connection with the Services, and any modifications,
improvements, fragments, analogs or homologs thereof and/or derivatives of the
foregoing (“Materials”). Consultancy will not provide or offer to provide any
Material to any third-party or person not performing Services hereunder, without
the prior written consent of Client. The Materials are to be used by Consultancy
solely for completing the Services. Furthermore, upon Client’s request or
completion of Services, any unused Material will be, at Client’s discretion and
instruction, either destroyed or returned to Client.

5.
Charges and Payment

5.1
All sums due shall be invoiced and paid as specified in the applicable Schedule.

5.2
The Client will pay the Consultancy’s invoices within 30 days of receipt of
invoice, plus VAT where applicable.

5.3
Unless otherwise specified, where payment is on a time and materials basis, the
Consultancy may invoice monthly.

5.4
If any of the Consultancy’s invoices becomes overdue and are not in dispute and
Consultant has notified Client in writing,

5.4.1
the Consultancy may suspend provision of Services, and any agreed timescale will
be automatically extended;

5.4.2
the Consultancy may also terminate this Agreement and any current Schedule for
material breach whilst any payment is more than 14 business days overdue.

5.5
Unless noted otherwise in the Schedule, all invoices will be in GB Pounds
Sterling and must contain an itemized breakdown of all fees and expenses (and be
accompanied by relevant supporting documentation), All invoices must reference a
valid Client Purchase Order Number in order for payment to be processed. All
other payment terms will be included in the Schedule but under no circumstances
will the total payments prior to the initiation of service exceed 20% of the
total payments provided in the Schedule.

5.6
Prior to the first payment, Consultancy will submit a completed W-8 or W-9 to
Client. Invoices should be sent to Client as specified in the corresponding
Schedule. If the Schedule does not specify where invoices should be sent to
Client, invoices should be sent to:



Evelo Biosciences, Inc.
620 Memorial Drive
Cambridge, MA 02139
United States of America
Attention: Accounts Payable


and to the email address: finance@evelobio.com


Client will pay a sum equal to the full GBP invoiced value. Both parties are
responsible for their own wire transfer charges by electronic transfer to the
following account:
IBAN - [XXXXXXXXXXXXXXXXXXXXXX]
BIC - [XXXXXXXXXXX]
Account Number - [XXXXXXXX]
Sort code - [XXXXXX]


5.7
If Client requests any changes in the nature, scope, or cost of the Services or
if pricing herein is dependent on incorrect information provided by the Client,
or if any specified dependencies / facilities are not available on time not due
to any fault of Consultancy, or if any equipment required to be provided by the
Client fails to operate correctly (save where the engagement itself is for the
repair thereof), the parties will agree on a change order. Consultancy will
first notify Client in writing of the cost of such changes and will not proceed
without Client’s prior written consent. Any such approved changes to Services
will be considered an amendment to the applicable Schedule and governed by this
Agreement and must be accompanied by a separate PO number and referenced when
billing.

5.8
If while performing Services Consultancy will compensate any health care
providers for their support of the Services, Consultancy will follow Client’s
requirements for determining the fair market value for such health care provider
support and will reasonably report such compensation and other transfers of
value to health care providers to Client in a format and frequency to enable
Client to comply with applicable laws and regulations.






--------------------------------------------------------------------------------







6.
Liability

6.1
Neither party excludes liability for death, personal injury, fraud, or otherwise
where it is not lawful to do so. Subject thereto, and except for any breach of
the confidentiality section or intellectual property sections herein,

6.1.1
each party expressly excludes liability for economic, consequential or indirect
loss or damage of any kind, or for loss of profit, business, revenue, goodwill
or anticipated savings.

6.1.2
Except for the indemnity or for claims due to its gross negligence, neither
party shall be liable for any loss or damage in excess of three times the total
sums payable under a Schedule, except where it may not lawfully exclude or limit
liability

6.2
Consultancy shall indemnify, defend and hold harmless Client, and its respective
officers, directors, employees and agents (collectively, the “Client
Indemnitees”) against any third party claims, to the extent arising out of or
relating to: (i) Consultancy or any of its employees or agents’ negligence or
wilful misconduct in performing obligations under this Agreement; or (iii)
Consultancy’s breach of this Agreement.



7.
Termination

7.1
Either party may terminate this Agreement at any time when there is no current
Schedule, by immediate written notice.

7.2
Client may terminate any Schedule upon thirty days’ written notice with or
without cause.

7.3
Either party may terminate this Agreement and any current Schedule at any time
if the other is in material breach or if the other becomes insolvent, by
immediate written notice.

7.4
Any provision of this agreement which expressly or by implication is intended to
come into or continue in force on or after termination of this agreement shall
remain in full force and effect.



8.
Force Majeure

If either party is obstructed in performing any of its obligations under a
Schedule by an event outside its reasonable control, then performance to the
extent obstructed is suspended for so long as the obstruction continues. Whilst
performance is suspended and has been so for more than 7 days, either party may
terminate that Schedule by immediate written notice.
9.
Staff obligations and third-party rights

9.1
The Client is a client of a business undertaking carried on by the Consultancy,
and it is not the intention of either to create or allow to arise any
employee/employer relationship between the Client and any individual providing
Services on behalf of the Consultancy.

9.2
Each party solely retains all the responsibilities and rights of an employer
towards and in relation to its own employees. Neither party seconds its
employees or any of them to the other. No person providing Services is expected
or required to integrate into the Client’s business organisation or employed
workforce.

9.3
With the exception of agreed subcontractors where it is mutually agreed that
Company shall pay the subcontractor directly, the Consultancy will ensure that
all remuneration it pays any personnel engaged on the Services is paid and taxed
as employment income, within the meaning of the Income Tax (Earnings and
Pensions) Act 2003 as amended. Consultancy shall be responsible for the payment
of all taxes, for all employment, insurance and other similar taxes with respect
to any compensation provided by the Client to Consultancy. Consultant will
indemnify Client against any claims brought by or in relation to its own
employees, whether such claims relate to employment, tax, national insurance, or
otherwise

9.4
Where applicable, the Consultancy is solely responsible for complying with the
requirements of the Working Time Regulations 1998 (as amended) and any other
legislation relating to workers, in relation to any individual providing
Services on its behalf.

9.5
Other than by general advertisement for such position or in response to an
initiative by an employee responding to such general advertisement, neither
party will employ, engage, or otherwise solicit any person who during the
previous 6 months was an officer, employee or sub‑contractor of the other and
with whom such party had material contact in connection with Services performed
under any Schedule, until 6 months after that Schedule has terminated.

9.6
Other than by general advertisement for such position or in response to an
initiative by an employee responding to such general advertisement neither party
will solicit any person who during the previous 6 months was a client of the
other and with whom such party had material contact in connection with Services
performed under any Schedule, until 6 months after that Schedule has terminated,
unless a fee is mutually agreed by the Consultancy and the Client, typically to
be equal 33% of the remuneration of the person hired






--------------------------------------------------------------------------------





9.7
No third-party rights are intended to be conferred or created by this Agreement
or any Schedule.

9.8
In this term, ‘employees’ includes, so far as the context permits:

9.8.1
in the case of an LLP or partnership, its partners and employees

9.8.2
in the case of a company, its officers and employees.

10.
Data Protection

10.1
The parties mutually acknowledge their respective responsibilities (a) to comply
with the applicable provisions of the Data Protection Act 1998, General Data
Protection Regulation 2016/679/EC  and any applicable data protection laws
("(“Data Protection Laws”) with respect to Personal Data, as defined in the Data
Protection Laws, and (b) to use Personal Data provided by the other so far as
necessary for the proper performance of this Agreement or any Schedule hereto,
but not further or otherwise.

10.2
Consultancy shall assist and cooperate as is reasonably necessary or reasonably
requested by Client to ensure Client complies with the Data Protection Laws. For
Personal Data disclosed to Consultancy in connection with this Agreement (and
whether disclosed by Client, data subjects or otherwise), Consultancy will only
process such Personal Data as permitted by the Data Protections Laws and for
purposes requested by Client and for which Consultancy has appropriate measures
(including, without limitation, communicating appropriate policies to employees,
managing ongoing compliance, and implementing effective information security)
for the Personal Data to prevent (1) unauthorised or unlawful processing of the
Personal Data and (2) accidental loss or destruction of, or damage to, the
Personal Data.

10.3
Consultancy will not disclose to any third-party or provide to Client any
personal data unless the individual to whom such personal data pertains has
granted his or her informed written consent to such disclosure. This includes
unambiguous and explicit written consent to the potential transfer of personal
data outside such person’s country of residence to another jurisdiction,
including, without limitation, the United States of America where different data
protection rules apply. Consultancy will take all steps required and
communicated in writing to Consultancy by Client that Client reasonably
considers are necessary to comply with Client’s own obligations under Data
Protection Laws.

10.4
Consultancy will ensure that all employees, independent contractors or agents
involved in providing Services under this Agreement have granted their written
consent to the processing of their personal data by Client for the purposes of
this Agreement and to the possible transfer of this data outside their country
of residence to another jurisdiction, including, without limitation, the United
States of America where different data protection rules apply.

10.5
If either party becomes aware of any unauthorised, unlawful or dishonest conduct
or activities, or any breach of the terms of this Agreement relating to Personal
Data, such Party will promptly notify the other Party in writing thereof and the
Parties will take such action as such party may deem reasonably necessary to
prevent any further unauthorised, unlawful or dishonest conduct or activities or
breach of the terms of this Agreement relating to Personal Data.

10.6
Appendix 1 shall apply if Consultancy is processing Personal Data on behalf of
Client. The Schedules shall include any Personal Data being processed.

11.
Bribery and Corruption

11.1
The parties shall each comply with all applicable legal requirements relating to
bribery and corruption.

11.2
The Consultancy shall comply with any Client policies relating to bribery and
corruption that may be disclosed to the Consultancy, as though such policies
applied to and had been adopted by the Consultancy.



12.
Notices

Any notice to be given by either party to the other shall be in writing and may
be sent by recorded delivery to the address of the other and shall be deemed to
be served 2 days following the date of posting. If to Client, a courtesy copy
shall be provided to the email address: legal@evelobio.com







--------------------------------------------------------------------------------





13.
Electronic signatures

13.1    This Agreement and any Schedule may be signed by electronic signature
(whatever the form the electronic
signature takes), and that such method of signature shall be equally conclusive
of the intention of each party to be bound by its terms and conditions as if
signed with manuscript signatures.
13.2    Notwithstanding that this Agreement and/or a Schedule may have been
signed by a form of electronic signature,
no addition, amendment to, or modification or discharge of, this Agreement
and/or a Schedule shall be effective
otherwise than in writing on paper and signed with the manuscript signature of
each party.
14.
Representations and Warranties

14.1    Consultancy represents and warrants that:
(a) it is authorized to enter into this Agreement and will make every effort to
supply the Services with reasonable care and skill and in compliance with all
applicable laws and regulations, including but not limited to any anti-bribery
laws such as the U.K. Bribery Act of 2010, as amended, and the US Foreign
Corrupt Practices Act of 1977, as amended.
(b) conduct and provision of Services will not knowingly violate any patent,
trade secret or other proprietary or intellectual property right of a third
party.
(c)Consultancy is under no contractual or other obligation or restriction which
is inconsistent with Consultancy’s obligations under this Agreement, during the
term of this Agreement, Consultancy will not enter into any agreement, either
written or oral, in conflict with Consultancy’s obligations under this Agreement
or under any Schedule;
(a)
neither it, nor any of its management or any other employees or independent
contractors or agents who will have any involvement in the Services supplied
under this Agreement, have (i) been excluded, debarred, suspended or otherwise
made ineligible to exercise their profession and activities; or (ii) engaged in
any act that would be grounds for such exclusion, debarment or suspension. Upon
learning or acquiring knowledge of any facts or circumstances that may lead to
actions relating to the representations above (including, without limitation,
criminal actions), Consultancy will immediately disclose such facts or
circumstances to Client; and Client may immediate terminate the Agreement.



15.
Records, Reports and Audits.

15.1     Records and Reports. Consultancy will maintain complete and accurate
written records of Consultancy’s
performance of the Services for the longer of (a) three (3) years or (b) as
required by applicable laws. As provided
in a Schedule or at Client’s request, Consultancy will report to Client in a
written format acceptable to Client
on the progress and results of the Services. Upon completion or termination of
the Services, Consultancy will
deliver to Client all Data and a final report on the Services.


15.2     Audits. Client may, during regular business hours and upon reasonable
prior notice, conduct quality assurance
audits and inspections of testing, quality control, documentation, record
keeping, and standard and general
operating procedures used by Consultancy about Services to monitor Consultancy’s
compliance with its
obligations hereunder. Consultancy will cooperate fully in any inspections and
audits conducted by Client under
this Section. Consultancy agrees to take any reasonable actions requested by
Client to cure any deficiencies
noted during any such audit or inspection.


15.3     Government Inspections. Consultancy will notify Client (and when
possible in advance) of any inspection of
Consultancy’s facilities by any regulatory authority which inspection or
facilities may relate to the Services, the
Material or Data and will allow Client to attend the inspection. Consultancy
will promptly share with Client the inspection results and/or reports. Client
will have the right to review and comment upon any draft correspondence by
Consultancy to the regulatory authority generated because of such inspection
prior to submission by Consultancy. If a regulatory authority inspects Client
relating to the Services, Client will notify Consultancy and Consultancy will
reasonably cooperate with Client in responding to requests from such regulatory
authorities and making records available within one (1) business day of Client’s
request.


16.
Publicity/Publication.



Neither Party will disclose the existence or substance of this Agreement, except
as required by applicable laws or regulations. Neither Party will use the name
of the other Party or of any of its employees without such Party’s prior written
consent. Consultancy will not publish information (including, without
limitation, by any written, oral, or electronic communication, manuscript,
abstract, poster, presentation, or other publication) relating to the Services,
Confidential Information, Material, Data or Inventions, in whole or in part,
without the prior written consent of Client. Notwithstanding anything to the
contrary in this Agreement, this Agreement may be filed by Client with the
Securities





--------------------------------------------------------------------------------





and Exchange Commission, and Client may include in any such filing descriptions
of the existence and terms thereof. Client shall reasonably consider
Consultancy’s timely proposed redactions before such filing.


17.
Law.



These terms and any non-contractual disputes or claims between the parties are
governed by the laws of the defending party, whose courts shall have sole
jurisdiction in relation to all matters arising.


18.
Entire Agreement. This Agreement, together with any Schedule, constitutes the
entire agreement between the Parties and supersedes and supplants all prior and
contemporaneous representations, agreements, and understandings, whether oral,
written or otherwise, between the Parties.











----Signature Page to Follow----














Signed by the parties’ authorised representatives as follows:


On behalf of the Consultancy by Houman Ashrafian
(Authorised Signature)


/s/Houman Ashrafian
Title:
Chairman

Date:
14 September 2018







On behalf of the Client by Jennifer Glennon
(Authorised Signature)


/s/Jennifer Glennon
Title:
VP, Finance and Operations

Date:
14 September 2018






















--------------------------------------------------------------------------------





Appendix 1


Processing of Personal Data


1. Capitalized words used in this section that are defined in the GDPR shall
have the meanings as defined in the GDPR. The Parties agree to further amend the
Agreement if and as necessary to comply with the Data Protection Laws, as may be
amended over time.
2. As part of the Services, Consultancy processes Personal Data on behalf of the
Client as a Data Processor. Any Schedules which includes the Processing of
Personal Data shall include a Description of subject-matter and duration of the
processing, the nature and purpose of the processing, the type of Personal Data
and categories of Data Subjects. As the Data Processor, Consultancy represents
and warrants that it shall:
(i) Implement and maintain appropriate technical and organisational measures to
comply with the Data Protection Laws to ensure the protection of the rights of
Data Subjects.
(ii) Implement and maintain appropriate measures to ensure the security of Data
Processing and implement appropriate technical and organisational measures to
ensure a level of security appropriate to the risk (including but not limited
to, appropriate policies, management and review of ongoing compliance and
effective security measures) to prevent any unauthorized or unlawful Processing
of Personal Data and to guard against accidental loss or destruction of, or
damage to or breach of Personal Data as required by Art. 32 (1) GDPR. These
measures will include:
(a) the pseudonymization and encryption of the Personal Data;
(b) the ability to ensure the ongoing confidentiality, integrity, availability
and resilience of processing systems and Research Project;
(c) the ability to restore the availability and access to Personal Data in a
timely manner in the event of a physical or technical incident;
(d) a process for regularly testing, assessing and evaluating the effectiveness
of technical and organizational measures for ensuring the security of the
processing.
(iii) Not engage another Data Processor without prior written authorization of
Client, and if approved by Client, Consultancy shall ensure that the same data
protection obligations as between the Client and Consultancy are imposed on that
other Processor by way of a contract, in particular providing sufficient
guarantees to implement appropriate technical and organisational measures in
such a manner that the processing will meet the requirements of the Data
Protection Laws. Under each Schedule, Consultancy will provide Client with a
written list of subcontractors providing Processing Services.
(iv) Process the Personal Data only on documented instructions from Client,
including with regard to transfers of Personal Data to a third country or an
international organization; unless required to do so by law; in such a case,
Consultancy shall inform the Client of such legal requirement before processing.
If Consultancy is required to use the Personal Data for another purpose by EU or
Member State law to which the Consultancy is subject, Consultancy will, unless
prohibited by applicable law, promptly (and in no event more than twenty-four
(24) hours after receipt of such information) notify Client in writing of that
legal requirement before Processing such Personal Data; and to the extent
permitted by applicable EU or Member State law, Consultancy will comply with the
written directions of Client, limit the nature and scope of the requested
disclosure, and disclose the minimum Personal Data necessary;



(v) Ensure that all persons authorized to process the Personal Data have
committed themselves to confidentiality or are under an appropriate statutory
obligation of confidentiality.


(vi) Assist Client with complying with the obligations in Article 32-36 of the
GDPR specifically, including responding to requests from Data Subjects to access
their data or exercising any of their rights in a timely manner as required by
the GDPR, as well as responding to and notifying Data Subjects of any Personal
Data Breach and conducting a data protection impact assessment.







--------------------------------------------------------------------------------





(vii) Notify Client within 24 hours of any Personal Data Breach and as part of
such notification describe the nature of the incident and, where possible, the
categories and approximate number of Data Subjects concerned and the categories
and approximate number of Personal Data records concerned, and provide
information regarding the possible effects of such Personal Data Breach upon
Client and the applicable Data Subjects. In no case will Consultancy delay
notification because of insufficient information but instead, Consultancy will
provide and supplement notifications as information becomes available;


(viii) In cooperation with Client and with the written consent and approval of
Client, use diligent efforts to promptly investigate (1) any Personal Data
Breach and take all necessary and appropriate corrective action (as approved by
Client in writing) to remediate such breach and prevent a recurrence of such
breach; (2) any request for information from or complaint by a data protection
authority/Supervisory Authority in relation to Personal Data that Consultancy
Processes for the purpose of providing the Services.


(ix) Retain Personal Data for the longer of the time period necessary to perform
the Processing Services or as required by applicable law. Consultancy will,
consistent with Client’s written instructions, upon expiration or termination of
the applicable Schedule, return or safely destroy all Personal Data that
Consultancy obtained in connection with performing the Services, including all
originals and copies of such Personal Data in any medium, and any materials
derived from or incorporating such Personal Data. Consultancy will promptly
notify Client in writing once all such information has been returned or
destroyed (as applicable in accordance with Client’s written instructions).
Where continued storage is required by EU or Member State law, Consultancy will
inform Client of those requirements.


(x) Assist Client in meeting its GDPR obligations in relation to the security of
Processing and conducting any data protection impact assessments.
(xi) Provide Client with the necessary information to assist Client in meeting
its obligations under the Data Protection Laws.
(xii) Inform Client immediately if an instruction infringes the Data Protection
Laws.
(xiii) Cooperate with any supervisory authorities as required by the Data
Protection Laws.


(xiv) Maintain records of its processing activities as required by the Data
Protection Laws.
(xv) Employ a Data Protection Officer if required by the Data Protection Laws.
(xvi) Make available to the Client or its agents upon request any information
necessary for Consultancy or Client to demonstrate compliance with the Data
Protection Laws and allow for and contribute to audits, including inspections,
conducted by the Client or its agents.
(xvii) ensure that transfers of Personal Data outside of the European Economic
Area are made only (i) to a jurisdiction deemed by the European Commission to
have an adequate level of protection; (ii) subject to contractual provisions
approved by the European Commission; or (c) pursuant to a framework deemed
adequate and approved by the European Commission.





